DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
This office action is in response to the amendments filed 02/22/2022, which amends claims 1, and cancels claims 4. Claims 1-3 and 5-19 are pending in the application.
	
	
Response to Amendment
Applicant’s amendments to the claims, filed on 02/22/2022, have been entered.
Applicant’s amendments caused withdrawal of the rejection under 35 U.S.C. 102 of claims 1-4 as being anticipated by Fink et al. (Fink, R.; Heischkel, Y.; Thellakkat, M.; Schmidt, H., 1998, Synthesis and Application of Dimeric 1,3,5-Triazine Ethers as Hole-Blocking Materials in Electroluminescent Devices, Chem. Mater. 10, 3620-3625), and claims 1-3 as being anticipated by Werner et al. (EP 0096657 A2), and claims 1-2 and 5 as being anticipated by Bozic- Weber et al. (Bozic-Weber, B.; Constable, E.C.; Figgemeier, E.; Housecroft, C.E.; Kylberg, W., 2008, Evaluation of polynuclear dendrons as photosensitizers for dye-sensitized solar cells, Energy Environ. Sci., 2, 299-305).
	
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (Zhou, L.; Kou, K.; Wang, Y., 2014, Synthesis of soluble and theramlly stable polyimides with phthalimide as pendent groups from pyridin-containing triamine, J. Mater. Sci., 49, 5141-5150).
With respect to claim 1, Zhou discloses the compounds below.

    PNG
    media_image1.png
    270
    225
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    212
    media_image2.png
    Greyscale

These compounds meet the requirements of Chemical Formula 1 when X1 is nitrogen and X2 and X3 are carbon atoms, Z is an oxygen atom, L1 is an unsubstituted aryl (phenylene), L2 is an unsubstituted aryl (phenylene), R1 and R2 are a substituted phenyl group, and R3 is a nitro group in the first compound, and R3 is an unsubstituted amine group in the second compound.
With respect to claims 2 and 3, L1 and L2 are unsubstituted phenylene groups, as discussed above.

Allowable Subject Matter
Claims 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 5-9, the closest identified art is Andreev et al. (Andreev, V.M.; Kharkova, G.M.; Fokin, E.P.; Khachaturyan, V.M., 1979, Stabilization of temperature-indicating polymer films, Izvestiya Sibirskogo Otdeleniya Akademii Nauk SSSR (2), 124-129).
The following is a statement of reasons for the indication of allowable subject matter: 
What is claimed in claims 6 and 7 is a group of specific definitions for R3 of parent claim 1. What is claimed in claim 8 is several complete embodiments of the inventive compound. What is claimed in claim 9 is an organic electronic device comprising the compound.
A search of the prior art did not identify the claimed invention.
The closest identified art is Zhou et al. (Zhou, L.; Kou, K.; Wang, Y., 2014, Synthesis of soluble and thermally stable polyimides with phthalimide as pendent groups from pyridine-containing triamine, J. Mater. Sci., 49, 5141-5150)
With respect to claim 1, Zhou discloses the compounds below.

    PNG
    media_image1.png
    270
    225
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    240
    212
    media_image2.png
    Greyscale

However, Zhou does not teach nor fairly suggest that R3 is any chemical moiety other than a nitro or amine group.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to modify the compound at a position analogous to R3 to arrive at the claimed invention.
With respect to claim 8, Zhou does not teach nor fairly suggest that R3 is any chemical moiety other than a nitro or amine group.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to modify the compound at a position analogous to R3 to arrive at the claimed invention.
With respect to claim 9, Zhou does not teach use of the compound of claim 1 in an organic electronic device.
Additionally, there existed no motivation in Zhou nor the prior art as a whole to incorporate the compound in an organic electronic device.
Claims 10-19 would also be allowable as they are dependent on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657. The examiner can normally be reached Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786